                                                                                            Direct Line: (206) 957-2034
                                                                                             E-mail: mark@favros.com



July 11, 2019

                                                                                                              4000.004
VIA CM/ECF
The Honorable Ronald B. Leighton
United States Courthouse
1717 Pacific Avenue, Room 310
Tacoma, WA 98402-3200

Re:    Allstate Ins. Co., et al., v. Tacoma Therapy, et al.
       No. 3:19-cv-05372-RBL-TLF

Honorable Judge Leighton,

Pursuant to the Court’s Order and Notice, our office will attend the July 31, 2019, 11:00 a.m.
Contempt Hearing (Dkt #49) in the above-referenced matter.

Plaintiffs respectfully request that the Court further enter an order providing that Andrew Jacobs’
examination shall occur immediately following the hearing.

Sincerely,

FAIN ANDERSON VANDERHOEF ROSENDAHL
O’HALLORAN SPILLANE, PLLC




Mark B. Melter
WSBA # 46262
Attorney for Plaintiffs




       701 Fifth Avenue, Suite 4750 Seattle, WA 98104 Office: 206-749-0094 Fax: 206-749-0194 www.favros.com


 FAIN ANDERSON VANDERHOEF ROSENDAHL O'HALLORAN SPILLANE PLLC
